COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      TPG (Post Oak) Acquisition, LLC; TPG (Post Oak) Mezzanine, LLC;
                          The Picerne Group, Inc.; TPG, Inc.; Allied Realty Advisors, LLC;
                          Allied Realty Partners, LLC; Allied Orion Group, LLC d/b/a Allied
                          Realty; and ACS Restoration GC, LLC d/b/a Allied Construction
                          Services; TPG2011-4 (Post Oak), LLC v. Greystone Multi-Family
                          Builders, Inc., Greystone (Post Oak), LLC, and Walter B. Eeds

Appellate case number:    01-18-00396-CV

Trial court case number: 2015-25232

Trial court:              334th District Court of Harris County

       The motion for rehearing filed on October 15, 2021, by appellees/cross-appellants
Greystone Multi-Family Builders, Inc., et al. is DENIED.
       It is so ORDERED.

Judge’s signature: /s Julie Countiss
                   Acting for the Court


Date: December 14, 2021

Panel consists of Justices Goodman, Hightower, and Countiss.

Justice Goodman voted to grant based on his prior dissenting opinion.